Shea, J.,
concurring. I agree with the result and the opinion except for the part concluding that a prior determination of a jurisdictional issue cannot be made the basis of a motion to dismiss under Practice Book § 142.
The ground for dismissal was lack of jurisdiction over the subject matter as permitted by Practice Book § 143 (1). There is nothing in the Practice Book that precludes a party from relying upon a prior final determination of the same jurisdictional issue to establish this ground. We have frequently said that jurisdiction must be determined whenever and however it is raised before the merits of a cause can be adjudicated. Aaron v. Conservation Commission, 178 Conn. 173,178, 422 A.2d 290 (1979); Valley Cable Vision, Inc. v. Public Utilities Commission, 175 Conn. 30, 32, 392 A.2d 485 (1978). “[Wjhenever a question of lack of jurisdiction is brought to the attention of the court, that issue must be decided before any further action is taken, and the issue of jurisdiction must be disposed of regardless of the form of the motion.” Salamandra v. Kozlowski, 173 Conn. 136, 139, 376 A.2d 1103 (1977). It is quite inconsistent with that heretofore unquestioned principle to hold that a claim of res judicata going to subject matter jurisdiction must await the appropriate time for summary judgment, which requires the closing of the pleadings with attendant discovery proceedings, upon all the other issues in a case before it can be resolved. Practice Book § 379.
I would find, nevertheless, that the dismissal of the earlier action does not act as a bar to the fresh consideration of the jurisdictional issue that the court has *692undertaken, because the present action is significantly different from the earlier one and the prior determination did not resolve the jurisdictional issues now raised. The gist of the previous determination is contained in the following sentence of the memorandum of decision in the first action: “But, after all that can be said on this subject, it must finally come to this, that this court lacks jurisdiction to hear and determine a 42 U.S.C. Sec. 1983 claim as part of a statutory appeal under Connecticut General Statutes, Sec. 7-250; and that this court lacks jurisdiction to award equitable relief on the basis of 42 U.S.C. Sec. 1983 where no such remedy is available under State law.”
The present action does not join a § 1983 claim with a statutory appeal; nor does a determination that “this court lacks jurisdiction to award equitable relief” under § 1983 resolve the issue of whether damages may be available under that statute as now claimed. Those issues were not within the scope of the judgment dismissing the prior suit and, therefore, neither res judicata nor collateral estoppel is applicable. See Slattery v. Maykut, 176 Conn. 147, 159, 405 A.2d 76 (1978).